Citation Nr: 0311776	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a left hand and 
finger condition.

3.  Entitlement to service connection for epcondylitis, left 
elbow.

4.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for hyperpigmentation of the of the 
lateral neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  

Multiple issues have been advanced over the course since this 
appeal was initiated, some of which sought entitlement to 
service connection and some of which pursued assignments of 
higher ratings.  In a statement dated May 14, 2001, the 
veteran indicated that he "concur[ed] with rating assigned 
each of the conditions with the exception of 0% for a skin 
condition. . . ."  The Board construes that statement to the 
effect that the other claims for increased evaluations are 
satisfied and have been withdrawn, and the Board, 
accordingly, is without further jurisdiction to such claims.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
that vein, the Board also notes that in the veteran's 
aforesaid May 2001 statement, he, in effect, asserts a claim 
of entitlement to service connection for residuals of herpes.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.



REMAND

In correspondence dated from April 2003, the Board sought 
clarification as to whether the veteran desired a hearing 
before a Veterans Law Judge.  The veteran responded that he 
desired a video conference.  Accordingly, the case is 
Remanded to the RO for the following:

The veteran should be scheduled for a 
video conference before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




